Order filed, November 19, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00807-CV
                                 ____________

     THE PETROLEUM WORKERS UNION OF THE REPUBLIC OF
                    MEXICO, Appellant

                                         V.

    JAMES GOMEZ, AS RECEIVER FOR ARRIBA LIMITED, Appellee


                    On Appeal from the 281st District Court
                             Harris County, Texas
                     Trial Court Cause No. 1985-35446-AC


                                     ORDER

      The reporter’s record in this case was due November 12, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Lindsay Arredondo, the court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM